Citation Nr: 1801756	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Naval Reserves from May 1961 to May 1967, and was summoned for active duty from August 1962 to August 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran failed to cooperate with testing procedures during September 2013 and March 2016 VA audiometric examinations; as a result, VA could not obtain adequate opinions on the question of service connection.  

2.  Any hearing loss the Veteran may have is not attributable to his period of military service.  

3.  The Veteran's tinnitus is not related to a period of service and has not been shown to have manifested within one year of service separation.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran's service treatment records (STR) show his hearing was 15/15 right "whisper voice" test (WV) and 15/15 left WV during his entrance exam in May 1961.  In August of 1962, another service exam was performed, with identical hearing results.  

In September 2012, the Veteran filed his claims for hearing loss and tinnitus.  In his supporting statement, he indicated he was subject to noise exposure in his trade as an offset printer, and has suffered tinnitus ever since.  

The Veteran was scheduled for a VA exam in February 2013.  CAPRI records indicate the Veteran called to cancel the appointment; other records note he failed to appear for the exam.  The Veteran indicates he was out of town and called to reschedule, and there was additional confusion with the Veteran having an unrelated VA appointment the same day.  A rating decision was issued denying the claim for lack of evidence.  The examination was subsequently rescheduled.  

In March of 2013, geriatric outpatient records reflect the Veteran reporting his tinnitus has been constant and worsening ever since service.  He was unsure if it was age-related or longstanding.  In May of 2013, he was seen again at the outpatient clinic for audio testing-not a VA exam for rating purposes.  He was found to have normal hearing sensitivity in both ears, with normal speech discrimination in his right ear (92 percent), and excellent speech discrimination in his left ear (96 percent).  The Veteran was unhappy there was no cure for tinnitus and went to see the patient advocate.  See Legacy Content Manager record November 2015.  

In September 2013, a VA exam was performed.  However, the examiner found the test results inconsistent and invalid due to the Veteran not putting forth "maximal effort" and having "poor interest reliability."  An October 2013 RD denied the claims.  

In March of 2016, another VA exam for hearing loss and tinnitus was performed with a different VA audiologist.  Test results were again considered invalid.  The examiner  indicated the Veteran failed to comply with test procedures, stating there was ". . . poor consistency in his responses to test stimuli.  There was poor inter-test agreement.  There was poor agreement between admitted thresholds and observed communication ability."  

Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service .  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R.§ 3.303 (b).

In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309 (a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected. Id. at 159.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Analysis: Bilateral Hearing Loss

In light of the facts  above, the Board finds that it must deny the Veteran's claim for service connection for hearing loss.  There is no indication in the record that hearing loss manifested during service, as shown by his STRs; nor is there any evidence of record that would indicate that any hearing loss manifested to a compensable degree within one year of leaving active service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board calls attention to the fact that while VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, "[t]he duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 191 (1991).  Particularly, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.665 (2014) .  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Any failure by a Veteran to cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005). 

A review of the remaining evidence of record reveals a VA outpatient test that indicated the Veteran was two percent below normal in one ear for speech recognition.  However, this test that was not valid for rating purposes.   

Although the Veteran believes that he has hearing loss that is due to his exposure in working as an offset printer in the Navy, his military specialty, according to the service departments list of occupational specialities, carries only a "low" probability of acoustic trauma  /noise exposure in service.  

The Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of any hearing loss. Id.  He is not competent to assess whether he has disabling hearing loss for VA purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).  

Since there is no confirmed diagnosis of a hearing loss disability for VA purposes, the Board cannot conclude that such a disorder is currently present.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for hearing loss has not been established.  See Brammer, supra.


Tinnitus

The Veteran is also seeking service connection for tinnitus.  However, the evidence of record simply fails to show that the Veteran's tinnitus had its onset either during service or within one year of his separation from service.

The Veteran alleges continuity of symptomatology.  38 C.F.R. § 3.30 (b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent for reports of, or treatment for, tinnitus or even ringing in the ears.  While the telltale signs of tinnitus, ringing in the ears, are susceptible to lay diagnosis (see Charles v. Principi, 16 Vet. App. 370 (2002)), the weight of the evidence indicates that the Veteran is not entitled to service connection for tinnitus.  

While the statement of the Veteran could suffice, there is no other evidence that the Veteran reported experiencing tinnitus or ringing in his ears in service, or in the nearly 50 years that had elapsed until the filing of his claim.  The first reports of tinnitus in the record occurred when the Veteran filed for service connection.  

During his outpatient visit in March 2013, the Veteran stated he was "unsure" if his tinnitus was age-related, contradicting his earlier statement that it existed since service.  As there is no test for tinnitus, the credibility of the Veteran is at issue.  The Veteran's refusal to cooperate in two VA hearing examinations, together with his stated uncertainty as to the onset of symptomatology, bear directly on this matter.     

The Veteran has not presented sufficient evidence to establish that his tinnitus had its onset during service or that it was present to a compensable degree within one year of his sepration from service.  There is also no evidence of any link between his self-reported tinnitus and his service.  The weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to service connection for tinnitus.  Therefore, the evidence in this case is not so evenly balanced to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107  (b); 38 C.F.R.§ 3.102.  As such, service connection for tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
L.M BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


